Appeal by the defendant from a judgment of the County Court, Nassau County (Kowtna, J.), rendered December 20, 1996, convicting him of forgery in the second degree (two counts), criminal possession of a forged instrument in the second degree (three counts), offering a false instrument for filing in the first degree (three counts), criminal impersonation in the second degree, and making a false statement in violation of Vehicle and Traffic Law § 392, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s legal sufficiency claims are unpreserved for appellate review, as his motion for a trial order of dismissal was not specific (see, CPL 470.05 [2]; People v Bynum, 70 NY2d 858; People v Udzinski, 146 AD2d 245). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt.
Further, as the People introduced a certified record of conviction indicating that the defendant had been previously convicted of a felony, in addition to a certified copy of the Police Department’s fingerprint comparison record attesting to the fact that the person named in that certified record of conviction was in fact the same defendant who appeared before the *375court for sentencing in the instant case, the People provided the court with presumptive evidence that the defendant was a prior felony offender (see, CPL 60.60 [1]; People v Mezon, 228 AD2d 621). Bracken, J. P., Copertino, Goldstein and McGinity, JJ., concur.